      Case: 4:19-cv-02475-AGF Doc. #: 1 Filed: 09/03/19 Page: 1 of 9 PageID #: 1



                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

MEGHAN LOKEY,                                  )
                                               )
                       Plaintiff,              )
                                               )
v.                                             )       Case No. 4:19-CV-02475
                                               )
                                               )       JURY TRIAL DEMANDED
ST. LOUIS COUNTY, MISSOURI                     )
                                               )
and                                            )
                                               )
COLONEL JON BELMAR, in his official            )
and individual capacities                      )
                                               )
                       Defendants.             )

                                           COMPLAINT

                             FACTS COMMON TO ALL COUNTS

         1.    Plaintiff, Meghan Lokey (hereinafter “Lokey” or “Plaintiff”), is an individual

residing in the City of St. Louis, Missouri. She is a female, who was employed by Defendant St.

Louis County Police Department until she was terminated on or about March 2, 2018, after she

reported comments of a sexual nature made about her by a supervisor.

         2.    Defendant St. Louis County is a charter county in the State of Missouri, with the

authority and powers of government delegated to it by the State of Missouri and promulgated

pursuant to the Missouri Constitution, which include the right to establish and maintain

departments of government for law enforcement, taxation, and other matters. As such, Defendant

is a political subdivision of the State of Missouri.

         3.    Defendant Col. Jon Belmar (hereinafter “Belmar”) is the St. Louis County Police
   Case: 4:19-cv-02475-AGF Doc. #: 1 Filed: 09/03/19 Page: 2 of 9 PageID #: 2



Chief. He is sued in both his individual and official capacities.

       4.      This action is brought pursuant to 42 U.S.C. §2000(e) et seq., 42 U.S.C. § 1983 and

§ 213.010 et seq. R.S.Mo. This court has jurisdiction over this action pursuant to 28 U.S.C. §1331.

Plaintiff further invokes the supplemental jurisdiction of this Court to hear and decide claims

arising under state law pursuant to 28 U.S.C. § 1367.

       5.      The adverse employment actions Lokey suffered when her probationary officer

status was improperly extended and then she was fired occurred in St. Louis County, State of

Missouri, within the Eastern Division of the eastern District of Missouri. Therefore, venue is

proper in this District pursuant to 28 U.S.C. § 1391(b) as the judicial district in which a substantial

part of the events or omissions giving rise to the claim occurred.

       6.      Plaintiff demands a trial by jury pursuant to Fed. R. Civ. P. 38(b).

                                 FACTS COMMON TO ALL COUNTS

       7.      Plaintiff entered the St. Louis County and Municipal Police Academy in June 2016.

       8.      During her training program, Plaintiff suffered an injury that required her to be

placed on “limited duty.” As a result, she was unable to perform one of the required physical tests

to complete training and graduate. Generally, recruits unable to complete training are not

permitted to graduate with their class.

       9.      Plaintiff’s Academy instructors recommended to St. Louis County Police Chief,

John Belmar, that Plaintiff be authorized to graduate with the rest of her recruit class. Chief Belmar

approved this recommendation and Plaintiff was removed from “limited duty” and graduated with

her class on December 13, 2016.

       10.     After graduation from The Academy, recruits begin a one-year probationary period.

       11.     Plaintiff was returned to “limited duty” on December 14, 2016, due to her injury,



                                                  2
   Case: 4:19-cv-02475-AGF Doc. #: 1 Filed: 09/03/19 Page: 3 of 9 PageID #: 3



and assigned to the County Police station in Jennings, Missouri. Plaintiff was not allowed to begin

her “probationary officer” period while on “limited duty”.

       12.     Despite being on “limited duty”, Plaintiff was performing all duties required of a

probationary police officer as if under no physical restrictions or limitations. However, she was

not classified as a probationary officer and her one-year probationary period did not begin until

March 2017.

       13.     Although Plaintiff began performing police duties in December 2016, her one-year

probationary period did not end in December 2017 as it should have. Instead, it was extended until

March 20, 2018.

       14.     Upon information and belief, male probationary officers did not have their

probationary status extended like Plaintiff when they were able to perform the duties Plaintiff was

able to perform.

       15.     In January 2018, Plaintiff learned of an investigation into allegations of misconduct

against instructors with the County and Municipal Police Academy. Plaintiff was interviewed

during the course of the investigation.

       16.     On or about January 20, 2018, Plaintiff learned that one of the shift commanders,

Lieutenant James Morgan, openly discussed the investigation in front of other police officers.

During this discussion he made disparaging comments about Plaintiff, including but not limited

to, that he thought she was given preferential treatment during the academy and that she slept her

way through the academy.

       17.     Upon learning of Lt. Morgan’s inappropriate and derogatory comments about her,

Plaintiff filed a formal complaint with the Bureau of Professional Standards.

       18.     Shortly after Lt. Morgan became aware of the complaint Plaintiff filed, Plaintiff



                                                 3
   Case: 4:19-cv-02475-AGF Doc. #: 1 Filed: 09/03/19 Page: 4 of 9 PageID #: 4



learned that Lt. Morgan posted a message to his Facebook account which Plaintiff perceived as a

threat. The message stated: “PSA: Never put Ur hand in fire. Never start a fight w/enemy U never

seen. Never but Never test me w/o studying FIRST! #NOTWISE”.

       19.     On or about March 2, 2018, before Plaintiff’s probationary period ended, she was

called into the station and met by three supervisors. She was denied permission for union

representation at this meeting, despite her request. She was terminated on March 2, 2018.

       20.     Upon information and belief, male probationary officers who engaged in similar or

more serious alleged conduct in violation of Department policy were not fired like Plaintiff.

       21.     On August 28, 2018 Plaintiff filed a timely Charge of Discrimination with the

Missouri Commission on Human Rights and the Equal Employment Opportunity Commision.

       22.     The EEOC issued Plaintiff a “right to sue letter” on June 6, 2019. The Missouri

Commission on Human Rights issued Plaintiff a letter stating its adoption of the EEOC’s findings

on July 19, 2019.

                                       COUNT I
                           PLAINTIFF’S TITLE VII AND MHRA
                           GENDER DISCRIMINATION CLAIM

       For Count I of Plaintiff’s cause of action against Defendant County, Plaintiff states as

follows:

       23.     Plaintiff incorporates by reference as if fully set forth herein paragraphs 1 through

22 of this Complaint.

       24.     Plaintiff is a member of a protected class, female.

       25.     Plaintiff was qualified to perform her job.

       26.     Plaintiff suffered adverse employment actions when her probationary period was

extended and when she was fired as a probationary employee.



                                                 4
   Case: 4:19-cv-02475-AGF Doc. #: 1 Filed: 09/03/19 Page: 5 of 9 PageID #: 5



       27.     Plaintiff’s gender, female, was a motivating factor in the adverse employment

actions Defendant took against Plaintiff.

       28.     Plaintiff was treated differently and less favorably by Defendant than male

probationary employees of Defendant, giving rise to an inference of unlawful gender

discrimination.

       29.     The acts and/or omissions complained of herein were in violation of Plaintiff’s

rights secured by 42. U.S.C. §2000(e) et seq and/or 213.010 et seq. R.S.Mo.

       30.     As a direct and proximate result of the acts and/or omissions complained of herein,

Plaintiff has suffered and will continue to suffer lost wages and other benefits of employment.

       31.     As a direct and proximate result of the acts and/or omissions complained of herein,

Plaintiff has suffered and will continue to suffer emotional pain, suffering, inconvenience, mental

anguish, loss of enjoyment of life, humiliation and stress, and loss of personal and professional

reputation.

       32.     Defendant’s conduct was outrageous because of its evil motive or reckless

indifference to the rights of others, making an award of punitive damages against this Defendant

under the MHRA appropriate to punish it and to deter it and others from like conduct in the future.

       WHEREFORE, Plaintiff Meghan Lokey prays this Court enter judgment in her favor and

against Defendant St. Louis County and thereafter order Defendant to make her whole by awarding

her damages for lost wages and benefits of employment; awarding damages to Lokey for her

emotional injuries, including but not limited to emotional pain and suffering, mental anguish,

inconvenience, humiliation, embarrassment, loss of enjoyment of life, stress, and loss of

professional reputation; awarding Lokey punitive damages against Defendant St. Louis County

under the MHRA in such sum as this Court believes will serve to punish it and to deter it and



                                                5
   Case: 4:19-cv-02475-AGF Doc. #: 1 Filed: 09/03/19 Page: 6 of 9 PageID #: 6



others from like conduct; awarding Lokey the costs of this action, together with her reasonable

attorneys’ fees; and granting such other and further relief as may appear to the Court to be equitable

and just under the circumstances, to include but not necessarily be limited to reinstatement with

backpay.

                                  COUNT II
           PLAITNIFF’S RETALIATIATION CLAIM PURSUANT TO TITLE VII
                               AND THE MHRA

       For Count II of Plaintiff’s cause of action against Defendant St. Louis County, Plaintiff

states as follows

       33.     Plaintiff incorporates by reference as if fully set forth herein paragraphs 1 through

32 of this Complaint.

       34.     As described in detail above, Plaintiff was retaliated against by the Defendant when

she was terminated after she complained about the statements/conduct of Lt. Morgan, which was

activity protected by Title VII and the MHRA.

       35.     Plaintiff suffered an adverse employment action when she was fired.

       36.     A causal connection exists between Plaintiff’s protected activity and her

termination.

       37.     The acts and/or omissions complained of herein were in violation of Plaintiff’s

rights secured by 42 U.S.C. §2000(e) et seq. and §213.010 et seq. R.S.Mo., and more specifically,

§ 213.070 R.S.Mo.

       38.     As a direct and proximate result of the acts and/or omissions complained of herein,

Plaintiff has suffered and will continue to suffer lost wages and other benefits of employment.

       39.     As a direct and proximate result of the acts and/or omissions complained of herein,

Plaintiff has suffered and will continue to suffer emotional pain, suffering, inconvenience, mental



                                                  6
    Case: 4:19-cv-02475-AGF Doc. #: 1 Filed: 09/03/19 Page: 7 of 9 PageID #: 7



anguish, loss of enjoyment of life, humiliation and stress, and loss of personal and professional

reputation.

        40.      Defendant’s conduct was outrageous because of its evil motive or reckless

indifference to the rights of others, making an award of punitive damages against this Defendant

under the MHRA appropriate in this case to punish it and to deter it and others from like conduct

in the future.

        WHEREFORE, Plaintiff Meghan Lokey prays this Court enter judgment in her favor and

against Defendant St. Louis County and thereafter order Defendant to make her whole by awarding

her damages for lost wages and benefits of employment; awarding damages to Lokey for her

emotional injuries, including but not limited to emotional pain and suffering, mental anguish,

inconvenience, humiliation, embarrassment, loss of enjoyment of life, stress, and loss of

professional reputation; awarding Lokey punitive damages against Defendant under the MHRA in

such sum as this Court believes will serve to punish it and to deter it and others from like conduct;

awarding Lokey the costs of this action, together with her reasonable attorneys’ fees; and granting

such other and further relief as may appear to the Court to be equitable and just under the

circumstances, to include but not be limited to reinstatement with backpay.

                                 COUNT III
                  VIOLATION OF PLAINTIFF’S RIGHT TO EQUAL
              PROTECTION COGNIZABLE UNDER 42 U.S.C. SECTION 1983

        For Count III of Plaintiff’s cause of action against all Defendants, Plaintiff states as

follows:

        41.      Plaintiff incorporates by reference as if fully set forth herein paragraphs 1 through

40 of this Complaint.

        42.      Defendants, acting under color of state law, deliberately acted against Plaintiff as


                                                   7
   Case: 4:19-cv-02475-AGF Doc. #: 1 Filed: 09/03/19 Page: 8 of 9 PageID #: 8



set forth above because of her gender, female, causing her to be deprived of her rights secured by

the Constitution and laws of the United States.

       43.     The actions, policies and practices complained of were in violation of 42 U.S.C.

§1983 in that they have denied Lokey of her rights secured by Title VII of the Civil Rights Act of

1964, as well as equal protection of the law as secured by the Fourteenth Amendment to the United

States Constitution.

       44.     The actions complained of herein were taken by Defendant Belmar as part of a

deliberate policy of discrimination against a female employee of the Department.

       45.     Defendant Belmar has final policy making authority within the Department.

       46.     As a direct and proximate result the acts of the Defendant as alleged herein, Lokey’s

probationary period was extended and she was later terminated for complaining about Defendant

Morgan’s inappropriate statements/conduct.

       47.     As a direct and proximate result of the acts and/or omissions complained of herein,

Plaintiff has suffered and will continue to suffer lost wages and other benefits of employment.

       48.     As a direct and proximate result of the acts of the Defendant as alleged herein,

Lokey has suffered and will continue to suffer emotional pain and suffering, mental anguish,

inconvenience, humiliation, embarrassment, loss of enjoyment of life, stress, and loss of

professional reputation.

       49.     The conduct of Defendant Belmar as set forth herein was wanton, willful, and

showed a reckless indifference to Lokey’s constitutional and statutory rights as set forth above,

justifying an award of punitive damages against him in his individual capacity to punish him and

to deter him and others from the same or similar misconduct in the future.

       WHEREFORE, Plaintiff Meghan Lokey prays this Court enter judgment in her favor and



                                                  8
   Case: 4:19-cv-02475-AGF Doc. #: 1 Filed: 09/03/19 Page: 9 of 9 PageID #: 9



against all Defendants and thereafter order Defendants to make her whole by awarding her

damages for lost wages and benefits of employment; awarding damages to Lokey for her emotional

injuries, including but not limited to emotional pain and suffering, mental anguish, inconvenience,

humiliation, embarrassment, loss of enjoyment of life, stress, and loss of professional reputation;

awarding Lokey punitive damages against the individual Defendants in their individual capacities

in such sum as this Court believes will serve to punish them and to deter them and others from like

conduct; awarding Lokey the costs of this action, together with her reasonable attorneys’ fees; and

granting such other and further relief as may appear to the Court to be equitable and just under the

circumstances, to include but not necessarily be limited to reinstatement with backpay.

                                              Respectfully submitted,

                                              PLEBAN & PETRUSKA LAW, LLC




                                      By:     __/s/ J.C. Pleban_#63166_________ _____
                                              J.C. Pleban, #63166
                                              jc@plebanlaw.com
                                              Benjamin P. Kates, #65557
                                              bkates@plebanlaw.com
                                              2010 S. Big Bend Blvd.
                                              St. Louis, MO 63117
                                              (314) 645-6666
                                              (314) 645-7376 (FAX)

                                              Attorneys for Plaintiff




                                                 9
